                                   Case 20-16161-LMI                           Doc 7      Filed 06/05/20           Page 1 of 1



                                                                 UNITED STATES BANKRUPTCY COURT
                                                                  SOUTHERN DISTRICT OF FLORIDA

 In re.
 Y oselyn Rodriguez
 Debtor(s).                                                                                     Case No:
                                                                                                Chapter [ X ]7 or [        ) 13


                                               DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR!Sl

I.         Pursuant to 11 U.S.C. § 329(a) Bankruptcy Rule 2016(b), and Local Rule 2016-1, I certify that 1 am the attorney for the above named debtor(s}
and that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to be
rendered on behalfofthe debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

     For legal services, we have agreed to accept ..
                                                                                                                      $    J,2~
     Prior to the filing of this statement, we received.                                                              $   J, t
     If Chapter 13, we have agreed to accept in the plan .                                                            $           NIA
     For office costs, we have agreed to accept .                                                                     $       75.00
     We have accepted for a credit report of the debtor(s) .                                                          $       75.00
     We have accepted for a budget briefing session of the debtor(s} .                                                $       30.00
     We have accepted for an Accurint report of the debtor(s) ..                                                      $       10.00
     We have accepted for the financial education course of the debtor(s}.                                            $           NIA


2.             The source of the compensation paid to us was:
               [ X) the Debtor or [ ) Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

3.             The source of the compensation to be paid to us is:
               [ ) the Debtor or [ ) Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

4.           We have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of our law firm.

5.           In return for the above-disclosed fee, we have agreed to render legal services for certain aspects of the bankruptcy case, including:
               a. Analysis of the debtor's financial situation and rendering advice to the debtor in determining whether to file a petition in bankruptcy and
                  which Chapter is appropriate;
               b. Preparation and filing of any petition, schedules, statements of affairs and plan that may be required;
               c. Representation of the debtor at one (I) meeting of creditors and all confirmation hearings.

6.             By agreement with the debtor(s}, the above-disclosed fee does not include the following services:
               a. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
               b. Depositions of the debtor(s} or third parties;
               c. Real Estate, accounting or tax services.

7.             In court filing fees, we have received $335 if this is a Chapter 7.

8.         By written Retainer Agreement with the debtor(s} that comports with the requirements of 11 U.S.C. §§ 526, 527 and 528,, we have
agreed to provide additional services to the debtor(s}, if reasonable and necessary, on the fee schedule indicated in the agreement.


                                                                     CERTIFICATION
          I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in this
bankruptcy proceeding.


               CERTIFICATE PURSUANT TO LOCAL RULE 9011-4(Bl

                      I HEREBY CERTIFY that I am admitted to the
               Bar of the United States District Court for the Southern
               District of Florida and I am in compliance with the ·
               additional qualifications to practice in this Court set forth
               in Local Rule 2090-l(A)
                                                                                       o Timothy S. Kingcade, Esq., FBN 082309
                                                                                   ~endy Garcia, Esq., FBN 0865478
                                                                               /           ;,;co L. MoMokrn, faq., FBN 580163




11fShDATA1STAFF\MCS\SIGN!NG PACKAGE\4-IN!TIAL DISCLOSURE OF COMPENSATION (20!6B) -SINGLE.DOC
